Citation Nr: 1400753	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1997 to October 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a back disorder.  The August 2011 VA examiner reviewed the Veteran's VA treatment records in the Computerized Patient Records System.  It is unclear, however, all pertinent records in that system are available in the claims file for the Board to review.  Additionally, both the February 2012 VA addendum opinion and VA treatment records in July 2011 mention that the Veteran received private treatment for his back as well as back surgery at the Twin City Spine Center.  Those private records are not contained in the claims file.  It is therefore necessary to obtain additional VA treatment records and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his back disorder (including treatment surrounding his August 2011 back surgery possibly performed at Twin City Spine Center) and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Updated treatment records from the VA Health Care System should be requested and associated with the claims file, including all treatment for the Veteran's back disorder summarized by the August 2011 VA examiner from pages 14-23 of the examination report.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


